DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
 Amended claim shows sufficient structure .Thus they no longer invoke 
35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1, 5-7 are allowed.
Claim 5 is written in independent form.
Claims 2-4 and 8 are canceled.
The following is an examiner’s statement of reasons of allowance:
Regarding Claim 1, 5 and 7 the closest prior art of record, TASAKI et al (U.S. 20180232339 A1), (hereinafter “TASAKI”)  in view of Hatch et al. (US 20140055274 A1) (hereinafter Hatch) and further in view of Jones et al. (US 6308138 B1) (hereinafter Jones) teaches following :
Regarding Claim1, TASAKI teaches 
a failure mode specifying system ( Para[0022], “type of target facility and/or failure mode, and the prior distribution setting unit may allow a user to designate a type of the target facility to be monitored and/or the failure mode) comprising:
a memory storing a program (Para[0036], line 5-7, “memory or auxiliary storage device”) ; and 
a processor configured to execute the program to (Para[0036], line 5-7, “CPU reads and execute ):
obtain data including a detection value (TASAKI, Para[0037], “The data acquisition unit 110 has a function of acquiring observation data on the basis of an output (i.e. detection value by sensor) of the sensor 10” )of a sensor which is installed in an apparatus (TASAKI, Fig1 , element 10-sensor, element 2-apparatus as mentioned in Para[033], “A monitoring system 1 includes a sensor 10 provided in a facility 2(i.e. apparatus) to be monitored (referred to as a target facility 2) and a monitoring device 11 configured to monitor a state of the target facility 2.”);
estimate a predetermined apparatus structural parameter based on a structure and properties of the apparatus (Based on Para [0053], line 1-14 “For example, when “a main motor of a machining tool” is a monitored target, “bearing wear” would be a main failure mode. When vibration is generated due to bearing wear, a load of the motor and a current would increase. Therefore, when the sensor 10 configured to measure a current of a motor is installed, it is able to detect an abnormality of the main motor due to the bearing wear. In addition, when “a pump such as a press device” is a monitored target, an “engagement defect” is a main failure mode. When an engagement defect (i.e. failure sign) occurs due to a foreign substance (i.e. “bearing of the motor “and” foreign substance in between pump” are example structural parameters). Also in Para [0053], “For example, when “a main motor of a machining tool” is a monitored target, “bearing wear” would be a main failure mode. When vibration is generated due to bearing wear, a load of the motor and a current would increase”. This explains that when the “target apparatus” is known to be a “motor” the structural parameter is also predetermined to be “wear in the bearing”), based on the data which is obtained  (Para [0047], “on the left-hand side, μ and λ are parameters that are estimated based on the observation data x (i.e. data collected by data obtaining unit)”. As mentioned in Fig 3 and Para [0039], μ is distribution of structural parameter associated with “bearing wear” of a motor. Para [0039] recites “there are two factors in a change in an observation data value obtained from the target facility 2 which are a change due to parameters of the probability distribution and a change due to internal state” ) ; 
specify  a failure mode ( Fig 3, Failure mode is defined as “bearing wear”, “engagement defect” etc.) indicating a kind of failure or failure sign of the apparatus ( Para [0053], “In addition, when “a pump such as a press device” is a monitored target, an “engagement defect” is a main failure mode. When an engagement defect (i.e. failure sign) occurs due to a foreign substance (i.e. structural parameter) or the like, a load of a pump and a current would increase” .This is the similar type of process mentioned in Para [0033] of instant application for estimation), based on the apparatus structural parameter (Para[0053], line 11-13, “When an engagement defect occurs due which is estimated and 
present the specified failure mode (Fig4, Para [0065], “FIG. 6 is an example of the state monitoring screen displayed on the display device”)
determine whether or not the failure mode is generated, based on whether a value of one apparatus structural parameter or a plurality of apparatus structural parameters associated with the failure mode is larger than or  smaller than that of normal time ( Fig 6 ,Para[0063],line 13-21 “When the change indication point(i.e. larger or smaller than normal time) is known, it serves as a guide regarding a time for which an operation of the target facility 2 is checked or examined retroactively, and it is possible to efficiently perform an action when a change in the state of the target facility 2 is detected or when an abnormality(i.e. parameter associated with failure mode changes to show abnormality) actually occurs. In the present embodiment, simply, a time (t-rmax,) that precedes from the current time point t by the run length value rmax, is determined as a change indication point. Based on Para [0065], line 1-10 “FIG. 6 is an example of the state monitoring screen displayed on the display device. Observation value (Based on Para[0037],line 1-3 ,”the data acquisition unit has a function of acquiring observation data on basis of an output of the sensor 10(i.e. monitoring the structural parameter)” )information 60 representing a time-series change of the observation data x„ run length value information 61 representing a time-series change of the run length value rmax, at a maximum peak of the run length probability distribution, and rlx1;f) are presented on the time axes that are coincident with each other”. )).
TASAKI does not explicitly teach
calculate an average value and a standard deviation of the apparatus structural parameter when the apparatus is known to be normal, and sets a threshold value of the apparatus structural parameter which becomes a criterion for determining whether or not the failure mode is equivalent to a predetermined failure mode, based on the average value and the standard deviation.
Hatch teaches
 calculate an average value and a standard deviation of the apparatus structural parameter when the apparatus is known to be normal (Hatch, Fig 3A, step 308 Para [0021], line 1-5, “mean and standard deviation of the learning sample (i.e. structural parameter based on Para [0018], line 1-7) are calculated (step 308 shown in FIG. 3A). Based on Para[0020], line 6-9, “ learning phase 202, during which system 100 determines at least one baseline value corresponding to a characteristic of machine 101 during normal operation;” ) and further sets a threshold value (Hatch, Para[0021], line 5-8, “ A detection threshold is created by calculating the mean+n standard deviations, where n can be any value, typically greater than or equal to three (>3) (step 310 shown in FIG. 3 A). “) of the apparatus structural parameter which becomes a criterion for determining whether or not the failure mode is equivalent to a predetermined failure mode, based on the average value and the standard deviation (Hatch, Fig 3A and 3B. Based on Fig 3A step 310, “alarm limit 1” created based on average (i.e. mean) and 
TASAKI and Hatch do not explicitly teach
determine, based on setting in advance, that the predetermined failure mode is generated in a case where the predetermined apparatus structural parameter is smaller than that of normal time, set the threshold value of the apparatus structural parameter as a lower limit value, by subtracting a value which is obtained by multiplying the standard deviation by a predetermined number of times from the average value.
Jones teaches 
set the threshold value of the apparatus structural parameter as a lower limit value, by subtracting a value which is obtained by multiplying the standard deviation by a predetermined number of times from the average value.(Jones ,COL6, line 3-12, “In this embodiment upper limit 80 and lower limit 82 are preferably  calculated as plus and minus(i.e. subtract) five standard deviations( i.e. multiply by a predetermined number of times), respectively, from the mean (i.e. average value)of the reconstructed power consumption signals 76 of the learning cycles.)
However the prior art alone or in combination fails to anticipate or render obvious 
A failure mode specifying system comprising: 
determine, based on setting in advance,  that the predetermined failure mode is generated in a case where the predetermined apparatus structural parameter is smaller than that of normal time in combination with the rest of the claim limitations as claimed and defined by applicant.

Regarding Claim 5, TASAKI teaches 
a failure mode specifying system ( Para[0022], “type of target facility and/or failure mode, and the prior distribution setting unit may allow a user to designate a type of the target facility to be monitored and/or the failure mode) comprising:
a memory storing a program (Para[0036], line 5-7, “memory or auxiliary storage device”) ; and 
a processor configured to execute the program to (Para[0036], line 5-7, “CPU reads and execute ):
obtain data including a detection value (TASAKI, Para[0037], “The data acquisition unit 110 has a function of acquiring observation data on the basis of an output (i.e. detection value by sensor) of the sensor 10” ) of a sensor which is installed in an apparatus (TASAKI, Fig1 , element 10-sensor, element 2-apparatus as mentioned in Para[033], “A monitoring system 1 includes a sensor 10 provided in a facility 2(i.e. apparatus) to be monitored (referred to as a target facility 2) and a monitoring device 11 configured to monitor a state of the target facility 2.”
estimate a predetermined apparatus structural parameter based on a structure and properties of the apparatus (Based on Para [0053], line 1-14 “For example, when “a main motor of a machining tool” is a monitored target, “bearing wear” would be a main failure mode. When vibration is generated due to bearing wear, a load of the motor and a current would increase. Therefore, when the sensor 10 configured to measure a current of a motor is installed, it is able to detect an abnormality of the main motor due to the bearing wear. In addition, when “a pump such as a press device” is a monitored target, an “engagement defect” is a main failure mode. When an engagement defect (i.e. failure sign) occurs due to a foreign substance (i.e. “bearing of the motor “and” foreign substance in between pump” are example of structural parameters). Also in Para [0053], “For example, when “a main motor of a machining tool” is a monitored target, “bearing wear” would be a main failure mode. When vibration is generated due to bearing wear, a load of the motor and a current would increase”. This explains that when the “target apparatus” is known to be a “motor” the structural parameter is also predetermined to be “wear in the bearing”), based on the data which is obtained  (Para [0047], “on the left-hand side, μ and λ are parameters that are estimated based on the observation data x (i.e. data collected by data obtaining unit)”. As mentioned in Fig 3 and Para [0039], μ is distribution of structural parameter associated with “bearing wear” of a motor. Para [0039] recites “there are two factors in a change in an observation data value  ; 
specify  a failure mode ( Fig 3, Failure mode is defined as “bearing wear”, “engagement defect” etc.) indicating a kind of failure or failure sign of the apparatus ( Para [0053], “In addition, when “a pump such as a press device” is a monitored target, an “engagement defect” is a main failure mode. When an engagement defect (i.e. failure sign) occurs due to a foreign substance (i.e. structural parameter) or the like, a load of a pump and a current would increase” .This is the similar type of process mentioned in Para [0033] of instant application for estimation), based on the apparatus structural parameter (Para[0053], line 11-13, “When an engagement defect occurs due to a foreign substance(i.e. structural parameter) a load of a pump and a current could increase) which is estimated and 
determine whether or not the failure mode is generated, based on whether a value of one apparatus structural parameter or a plurality of apparatus structural parameters associated with the failure mode is larger than or  smaller than that of normal time ( Fig 6 ,Para[0063],line 13-21 “When the change indication point(i.e. larger or smaller than normal time) is known, it serves as a guide regarding a time for which an operation of the target facility 2 is checked or examined retroactively, and it is possible to efficiently perform an action when a change in the state of the target facility 2 is detected or when an abnormality(i.e. parameter associated with failure mode changes to show abnormality) actually occurs. In the present embodiment, simply, a time rlx1;f) are presented on the time axes that are coincident with each other”. )).
present the specified failure mode (Fig4, Para [0065], “FIG. 6 is an example of the state monitoring screen displayed on the display device”)
TASAKI does not explicitly teach 
calculate an average value and a standard deviation of the apparatus structural parameter when the apparatus is known to be normal, and sets a threshold value of the apparatus structural parameter which becomes a criterion for determining whether or not the failure mode is equivalent to a predetermined failure mode, based on the average value and the standard deviation
Hatch teaches
 calculate an average value and a standard deviation of the apparatus structural parameter when the apparatus is known to be normal ( Fig 3A, step 308 Para [0021],  and further sets a threshold value ( Para[0021], line 5-8, “ A detection threshold is created by calculating the mean+n standard deviations, where n can be any value, typically greater than or equal to three (>3) (step 310 shown in FIG. 3 A). “) of the apparatus structural parameter which becomes a criterion for determining whether or not the failure mode is equivalent to a predetermined failure mode, based on the average value and the standard deviation (Hatch, Fig 3A and 3B. Based on Fig 3A step 310, “alarm limit 1” created based on average (i.e. mean) and standard deviation. Based on Fig 3B, 318 and 320 when the sample data exceeds “alarmlimit1” (i.e. average (i.e. mean) and standard deviation combination) the Alarm 1 generated. Based on Para [0029], line 1-6, an alarm is generated based on failure mode as mentioned “By requiring system 100 to detect the occurrence of twenty percent (20%) of the samples above the detection threshold prior to actuation of a first alarm (e.g., alarm 1 as described above), system 100 attains a high degree of confidence that a legitimate alarm-level maintenance or failure mode event has occurred.”)
TASAKI and Hatch do not explicitly teach
determine, based on setting in advance, that the predetermined failure mode is generated in a case where the predetermined apparatus structural parameter is larger than that of normal time and set the threshold value of the apparatus structural parameter as a upper limit value, by adding a value which is obtained by multiplying the standard deviation by a predetermined number of times from the average value.
Jones teaches 
set the threshold value of the apparatus structural parameter as a upper limit value, by adding a value which is obtained by multiplying the standard deviation by a predetermined number of times from the average value (COL6, line 3-12, “In this embodiment upper limit 80 and lower limit 82 are preferably  calculated as plus (i.e. addition) and minus five standard deviations( i.e. multiply by a predetermined number of times), respectively, from the mean (i.e. average value)of the reconstructed power consumption signals 76 of the learning cycles.)
However the prior art alone or in combination fails to anticipate or render obvious 
A failure mode specifying system comprising: 
determine, based on setting in advance,  that the predetermined failure mode is generated in a case where the predetermined apparatus structural parameter is larger than that of normal time in combination with the rest of the claim limitations as claimed and defined by applicant.

Regarding Claim 7, TASAKI teaches 
a failure mode specifying method ( Para[0022], “type of target facility and/or failure mode, and the prior distribution setting unit may allow a user to designate a type of the target facility to be monitored and/or the failure mode) comprising:
obtaining  data including a detection value (TASAKI, Para[0037], “The data acquisition unit 110 has a function of acquiring observation data on the basis of a sensor which is installed in an apparatus (TASAKI, Fig1 , element 10-sensor, element 2-apparatus as mentioned in Para[033], “A monitoring system 1 includes a sensor 10 provided in a facility 2(i.e. apparatus) to be monitored (referred to as a target facility 2) and a monitoring device 11 configured to monitor a state of the target facility 2.”);
estimating a predetermined apparatus structural parameter based on a structure and properties of the apparatus (Based on Para [0053], line 1-14 “For example, when “a main motor of a machining tool” is a monitored target, “bearing wear” would be a main failure mode. When vibration is generated due to bearing wear, a load of the motor and a current would increase. Therefore, when the sensor 10 configured to measure a current of a motor is installed, it is able to detect an abnormality of the main motor due to the bearing wear. In addition, when “a pump such as a press device” is a monitored target, an “engagement defect” is a main failure mode. When an engagement defect (i.e. failure sign) occurs due to a foreign substance (i.e. “bearing of the motor “and” foreign substance in between pump” are example of structural parameters). Also in Para [0053], “For example, when “a main motor of a machining tool” is a monitored target, “bearing wear” would be a main failure mode. When vibration is generated due to bearing wear, a load of the motor and a current would increase”. This explains that when the “target apparatus” is known to be a “motor” the structural parameter is also predetermined to be “wear in the bearing”), based on the data which is obtained by the data obtaining processing (Para [0047], “on the left-hand side, μ and λ are parameters that are estimated based on the observation data x (i.e. data collected by data obtaining unit)”. As mentioned in Fig 3 and Para [0039], μ is distribution of structural parameter associated with “bearing wear” of a motor. Para [0039] recites “there are two factors in a change in an observation data value obtained from the target facility 2 which are a change due to parameters of the probability distribution and a change due to internal state” ) ; 
specifying a failure mode (Fig 3, Failure mode is defined as “bearing wear”, “engagement defect” etc.) indicating a kind of failure or failure sign of the apparatus (Para [0053], “In addition, when “a pump such as a press device” is a monitored target, an “engagement defect” is a main failure mode. When an engagement defect (i.e. failure sign) occurs due to a foreign substance (i.e. structural parameter) or the like, a load of a pump and a current would increase” .This is the similar type of process mentioned in Para [0033] of instant application for estimation), based on the apparatus structural parameter (Para[0053], line 11-13, “When an engagement defect occurs due to a foreign substance(i.e. structural parameter) a load of a pump and a current could increase) which is estimated by the apparatus structural processing  and 
presenting  the specified failure mode (Fig4, Para [0065], “FIG. 6 is an example of the state monitoring screen displayed on the display device”)

determining  whether or not the failure mode is generated, based on whether a value of one apparatus structural parameter or a plurality of apparatus structural parameters associated with the failure mode is larger than or  smaller than that of normal time ( Fig 6 ,Para[0063],line 13-21 “When the change indication point(i.e. larger or smaller than normal time) is known, it serves as a guide regarding a time for which an operation of the target facility 2 is checked or examined retroactively, and it is possible to efficiently perform an action when a change in the state of the target facility 2 is detected or when an abnormality(i.e. parameter associated with failure mode changes to show abnormality) actually occurs. In the present embodiment, simply, a time (t-rmax,) that precedes from the current time point t by the run length value rmax, is determined as a change indication point. Based on Para [0065], line 1-10 “FIG. 6 is an example of the state monitoring screen displayed on the display device. Observation value (Based on Para[0037],line 1-3 ,”the data acquisition unit has a function of acquiring observation data on basis of an output of the sensor 10(i.e. monitoring the structural parameter)” )information 60 representing a time-series change of the observation data x„ run length value information 61 representing a time-series change of the run length value rmax, at a maximum peak of the run length probability distribution, and run length probability distribution information 62 representing a time-series change of the run length probability distribution P(rrlx1;f) are presented on the time axes that are coincident with each other”. )).

TASAKI does not explicitly teach 
calculating an average value and a standard deviation of the apparatus structural parameter when the apparatus is known to be normal, and sets a threshold value of the apparatus structural parameter which becomes a criterion for determining whether or not the failure mode is equivalent to a predetermined failure mode, based on the average value and the standard deviation
Hatch teaches
 calculating an average value and a standard deviation of the apparatus structural parameter when the apparatus is known to be normal (Hatch, Fig 3A, step 308 Para [0021], line 1-5, “mean and standard deviation of the learning sample (i.e. structural parameter based on Para [0018], line 1-7) are calculated (step 308 shown in FIG. 3A). Based on Para[0020], line 6-9, “ learning phase 202, during which system 100 determines at least one baseline value corresponding to a characteristic of machine 101 during normal operation;” ) and further sets a threshold value (Hatch, Para[0021], line 5-8, “ A detection threshold is created by calculating the mean+n standard deviations, where n can be any value, typically greater than or equal to three (>3) (step 310 shown in FIG. 3 A). “) of the apparatus structural parameter which becomes a criterion for determining whether or not the failure mode is equivalent to a predetermined failure mode, based on the average value and the standard deviation (Hatch, Fig 3A and 3B. Based on Fig 3A step 310, “alarm limit 1” created based on average (i.e. mean) and standard deviation. Based on Fig 3B, 318 and 320 when the sample data exceeds “alarmlimit1” (i.e. average (i.e. mean) and standard deviation combination) the Alarm 1 generated. Based on Para [0029], line 1-6, an alarm is generated based on failure mode 
TASAKI and Hatch do not explicitly teach
determining, based on setting in advance, that the predetermined failure mode is generated in a case where the predetermined apparatus structural parameter is smaller than that of normal time, setting the threshold value of the apparatus structural parameter as a lower limit value, by subtracting a value which is obtained by multiplying the standard deviation by a predetermined number of times from the average value.
Jones teaches 
setting the threshold value of the apparatus structural parameter as a lower limit value, by subtracting a value which is obtained by multiplying the standard deviation by a predetermined number of times from the average value.(Jones ,COL6, line 3-12, “In this embodiment upper limit 80 and lower limit 82 are preferably  calculated as plus and minus(i.e. subtract) five standard deviations( i.e. multiply by a predetermined number of times), respectively, from the mean (i.e. average value)of the reconstructed power consumption signals 76 of the learning cycles.)
However the prior art alone or in combination fails to anticipate or render obvious 
A failure mode specifying system comprising: 
determining, based on setting in advance, that the predetermined failure mode is generated in a case where the predetermined apparatus structural parameter is smaller than that of normal time in combination with the rest of the claim limitations as claimed and defined by applicant.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached on 8:00PM-4PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Arleen M. Vazquez   can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


AEYSHA. SULTANA
Examiner
Art Unit 2862

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862